Case 1

19-cv-01956-LTB-GPG Document 1 FILED USDC Colorado Page 1 of 5”

ee DISTRICT COURT
ee FE COLORADO

JUL 05 2019

 

 

JEFFREY P. COLWELL G ak 4 /olF
lo

 

 

Whom 1 may ConSern Sd Mater

 

C owl WW Waos Cour* - ~ asl.

 

ssid cious wk 0 Please ~ Volee # oe ual

 

ot WY, case ror ARQ Ree oor Jost Nee ou

 

_yv\ en val Krolwks OR, Widlakeck

 

ua, Hadevg\ Ri ANS eoiw Vial lated

 

dina. Gio Mear tack = olostwoctian

 

oh We’ WA wail Jor seed Ane Pechawation

 

CavSd ing wg ae Slaw ‘ihn eet | eS

 

week ¢ Lireaer wn, weeded . The Sal

 

“We conbtdendes wy Lose, “shoud chou

 

 

OM Woo dhe San 5 rat: ol bed pe:

 

Raqyctai on horns Conn Beast Bua ee

 

 

Verne 0. aL, She vied: WAS Rursedone— Cov radh

 

 

 

 

 

 

 

 

 

cork rien me Moran, “bang

 

 
 

el se BDUng ey:

 

ie sae thes Warns 22

 

aling tha Envo\ope. woth Low. Deyo key

 

S idibuareas Mr trv s.llo CBeIN LR Keck Axe An.

 

2a Emvolage al mach: cp wt CLL AS

 

 

F

 

 

 
Case 1:19-cv-01956-LTB-GPG Document1 Filed 07/05/19 USDC Colorado Pag

a we ow

20f5

“Oo

Are e \dp}
te7) ye .

 

heansral mas ll: bag ee coil werd (CUED) A

 

 

Dutaly od Unt Se cg ies TYAS L\2gpen
@ vel inmates wen Uranus hit SATS

 

— Wei Com. Rau Cer Qureing, mL tL

 

 

~)
ADIOS al! this Alas beta WE Sree stil
J J
ae \ dag Wea tal 6 Yn

 

 

well Being L J A wit fcuk. Wha bs iS ‘4, 2

 

x
LW Gas Qeroplo Should Vo \veated. oy Arnie

 

Dy Aor ong, wr Shun 9esishion oh N-

 

Martiwer ior Grn ore » tho Draxinds bak 8e

 

\ he bi
hk CIN Places for ahh gah (bd & tollper

 

A
~ VY
tho or papa LR De barve Jolene we

 

ol

  

      

1)

canaellencs

 

De (hay ‘als be OK hua 1A. arti. Fo

 

loreal “xh len, <P.” onal Ligshhing Plex.

 

Bea to Lim. YAMS — Neot Yetus niaht oy

 

/
Do Megas + + &, BKeavo Wg Route + aks

 

 

to abusive true ead ros Sadia, Sac
wre Aer pa Van Bhs US AWS Savey-

 

We ic So pot ¥o 2p it agian» me EF

 

Dp clue we LA dk eli weet oi kp

 

DL heave Yoder “ho. Lin, vo Log

 

 

 

al — cal ard erfieicg up ae

Wee AY LA od, A gi pean Wes WAL

 

 

 

et ee eee

 

 

ond ‘rand 4 0U.

 

 

 
Case 1:

19-cv-01956-LTB-GPG Document1 Filed 07/05/19 USDC Colorado Page 3 of 5

 

 

 

 

Ne

 

 

 

“(alr ack to Tioepig— oe

 

 

 

 

 

 

 

 

 

 

 

 

Veo pm collpd Lo Rubbie) Detmnse~

 

 

qN 1 a \
ep Soe Usha ee? vA, vA ecu FO a é <1
ao be Ag Yo Ln Wise gid. Saad

 

 

 

 

fo Pant Studs

 

 

 

 

 

 

 

 

oe POL NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FV

 

 

 

 

od

a LOGS 3 Sti PZO Lifer

 

tir war ang PA

 

 

 

 

Sung | |
Cuoled of- (02% Still Mp Liter

 

| nl Abfose pre De cote Bio cK 7 ai,

pee sa

 

 

 

 

fall gabe vor Darter got vst

 

 

AO &
Case tee ee Document 1 Filed 07/05/19 USDC Colorado Page 4 of 5

by: \3

Cor Sah ar pre vial at 1 Sp _

lalpoer V0 yoewtion %b Uttar <° Rg) os
Called SEL wo Wie and oF

phy. Dito No Aevera\ Yo $k Wagyu yr
Addu ising Heise sk WU Sokuenbiony

Sig AS St ae - pha a
coled to £D odbicr SNL Wo,

See (ie

ho Called Pie iD ark Giso : SPB tie ek ee
Veit nti auntie gee Namen: Sar\ent
Oouk - ArevetR Eurtllhhreyp

Ltkar and Ct -\l yw. OVO. Vorce ee

ee ek I RN yn
Se0.26

ie oe neg biheyadin Was : owy ‘bp Great} cao
He Worle oy, nay CeSe CLM ne de

| oe Pe ae 3

 

; Calle FO. Pp beat ues ja Se aiCf ee ee es

Mather aud CLL Set in Me Ys for2g
Case 1:19-cv-01956-LTB-GPG Document1 Filed 07/05/19 USDC Colorado Page 5of5

Jeane JH ]0.10

 

 

 

g

 

    

Cetled SEN 66 Change tah
wriahk Le asi wat ke

 

noe

 

EE NS ee Lay

ok Rec pre ivecs SV Ad Fr er
CaAg YO ReaSun CLIGAN

Sune. 2E7 i
COL ok. Ko VW

 
 

Bina 2lo fo. Yo

Colle GLU ne boar crowd wo

 

Poor ae ee at merce War ,

 

pie

 

 

 

lo! lo Teo Creo he bg aAtekR

 

Lw Cad eek Laer
Dune 2%

Coal ltd tr02 Chaar Cas Jitter Bob Sovget
Cyr Cie Brought We AY 21 Vave Qe Lola Leo
EU iLod Wed (0 wokiag Pays +0

CabwSrupv> me Cac

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
